Title: Francis Brooke to James Madison, 8 February 1828
From: Brooke, Francis Taliaferro
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    RICHMOND,
                                
                                 February 8th, 1828.
                            
                        
                        (circular, nomination as National Republican Elector)

                        I avail myself of the earliest moment, since the Proceedings and Address to the People of Virginia were
                            printed, under the direction of the Central Committee, to comply with the Resolution of the Convention, requesting me to
                            transmit a copy thereof to each of the gentlemen nominated on its Electoral Ticket, and to inform them of their several
                            appointments; and in pursuance thereof, now have the honor to transmit you a copy of the Proceedings and Address, and to
                            inform you of your appointment. With great respect, Your obedient servant,
                        
                            
                                Francis Brooke
                            
                            President of the Committee
                        
                    